                Case 1:19-cr-00450-ELH Document 62 Filed 05/28/21 Page 1 of 1



                                   United States District Court
                                      District Of Maryland
     Chambers of                                                                       101 West Lombard Street
Ellen Lipton Hollander                                                                 Baltimore, Maryland 21201
  District Court Judge                                                                       410-962-0742



                                                            May 28, 2021

      LETTER TO COUNSEL

             Re:      United States of America v. Stephen Wayne Cormack
                      Criminal No.: ELH-19-0450

      Dear Counsel:

             At about 3:30 p.m. on Friday, May 28, 2021 (the eve of the holiday weekend), the
      government filed an “Omnibus Motions In Limine.” ECF 59. It pertains to four categories of
      evidence.

               By Order of November 2, 2020 (ECF 28), motions in limine were due by February 26,
      2021. Thus, the motion is about three months late, without any explanation for the belated filing.
      Moreover, the Court recently held a motion hearing in this case. If ECF 59 had been timely
      filed, the Court would have addressed it at the motion hearing.

             Trial is imminent. It is set for June 21, 2021.

             By the close of business on June 1, 2021, the government shall provide the Court with
      an explanation for its belated filing.

             Despite the informal nature of this letter, it is an Order of the Court and shall be docketed
      as such.

                                                                   Sincerely,

                                                                      /s/
                                                                   Ellen Lipton Hollander
                                                                   United States District Judge
